 

OPERATING AGREEMENT

 

OPERATING AGREEMENT

 

This Operating Agreement (hereinafter referred to as the “Agreement”) is entered
into among the following parties in Beijing as of January 21, 2012:

 

Party A: Science&Technology World Website Trade (Dalian) Co., Limited

Address: _ Room 309-1,_No. 2B-44 ,Haitian Road, Bonded Zone, Dalian, China

 

Party B: Science&Technology World Network (Dalian) Co., Limited

Address: Room914, Administrative Committee Office, Huayuankou Economic Zone,
Dalian, China

 

Party C: Jiang Wei

ID No.: 210222195704021733

 

Party D: Peng Huian

ID No.: 210202195501291711

 

Party E: He Zhongmin

ID No.: 211222195106131212

 

Party F: Wang Lijuan

ID No.: 210281196605226842

 

Party G: Gao Guifen

ID No.: 211222195110151240

 

Party H: He Dan

ID No.: 211282197702190425

 

Party I: He Yang

ID No.: 211282197908070429

 

Party J: An Huilian

ID No.: 110104620818204

 

Party K: Wang Ying

ID No.: 210202195310070027

 

Page 1 of 7

 

 

OPERATING AGREEMENT

 

WHEREAS:

 

1.Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the People’s Republic of China (the “PRC”) law, which has the
technology, expertise, practical experience and professional technicians to
provide consulting services in the field of【International trade, entreport trade
( not include distribution for imports ), Products exhibition; network
technology development, computer hardware and software development; science and
technology information consulting for enterprises and technology consulting;
marketing planning, corporate image planning services; computer graphic
design***】etc.

 

2.Party B is a limited liability company duly incorporated and validly existing
under the PRC law;

 

3.Party C, Party D, Party E, Party F, Party G, Party H, Party I, Party J and
Party K are shareholders of Party B, who collectively own 100% of the equity
interests of Party B;

 

4.Party A has established a business relationship with Party B by entering into
the “Exclusive Technical Consulting Service Agreement” (the “Service
Agreement”);

 

5.Pursuant to the Service Agreement, Party B shall pay Party A certain fees as
set forth in the Service Agreement and the daily operations of Party B will have
a material effect on its ability to pay the stipulated fee to Party A;

 

6.The Parties desire to enter into this Agreement to provide for Party A’s
guarantee of expenses and losses of Party B and clarify matters in connection
with Party B’s operation.

 

NOW THEREFORE, all parties of this Agreement hereby agree to the following
through mutual negotiations:

 

1.Party A agrees, subject to the satisfaction of the relevant provisions by
Party B herein, to serve as guarantor for Party B in the contracts, agreements
or transactions in connection with Party B’s operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as the
counter-guarantee, to pledge the receivable account in its operation and the
whole assets of its company to Party A. According to the aforesaid guarantee
arrangement, Party A wishes to enter into written guarantee contracts with Party
B’s counter-parties thereof to assume the guarantee liability as the guarantor
when needed; therefore, Party B, Party C, Party D, Party E, Party F, Party G,
Party H, Party I, Party J and Party K shall take all necessary actions
(including but not limited to executing relevant documents and transacting
relevant registrations) to carry out the arrangement of counter-guarantee to
Party A.

 

Page 2 of 7

 

 

OPERATING AGREEMENT

 

2.In consideration of the requirement of Article 1 herein and assuring the
performance of the various operation agreements between Party A and Party B and
the payment of the payables accounts by Party B to Party A, Party B together
with its shareholders, Party C, Party D, Party E, Party F, Party G, Party H,
Party I, Party J and Party K, hereby jointly agree that Party B shall not
conduct any transaction which may materially affect its assets, obligations,
rights or operation (excluding business contracts entered into in the ordinary
course of Party B’s regular operations and the lien obtained by relevant counter
parties due to such agreements) unless Party A provides its prior written
consent. Such transactions shall include, but not be limited to, the following
matters:

 

2.1borrowing money from any third party or assuming any debt;

 

2.2selling to or acquiring from any third party any asset or right, including
but not limited to any intellectual property right and land use right;

 

2.3providing any real guarantee for any third party with its assets or
intellectual property rights; or

 

2.4assigning to any third party its business agreements.

 

3.Party A is entitled to have priority in receiving payment or proceeds from the
auction or sale of all or part of Party B’s assets and rights (including but not
limited to any intellectual property right and land use right) in accordance
with applicable law until the consulting fees and all other payables under the
Service Agreement are repaid. And Party A is entitled to have priority in
obtaining Party B’s assets and rights (including but not limited to any
intellectual property right and land use right) in case Party B goes bankrupt.

 

4.In order to ensure the performance of the various operation agreements between
Party A and Party B and the payment of the various payables by Party B to Party
A, Party B together with its shareholders Party C, Party D, Party E, Party F,
Party G, Party H, Party I, Party J and Party K hereby jointly agree to accept,
from time to time, the corporate policy advice and guidance provided by Party A
in connection with company’s daily operations and financial management and the
recruitment, retention and dismissal of the company’s employees.

 

5.Party B together with its shareholders Party C, Party D, Party E, Party F,
Party G, Party H, Party I, Party J and Party K hereby jointly agree that Party
C, Party D, Party E, Party F, Party G, Party H, Party I, Party J and Party K
shall cooperate to appoint the person recommended by Party A as the directors of
Party B, and Party B shall appoint Party A’s senior managers as Party B’s
General Manager, Chief Financial Officer, and other senior officers. If any of
the above senior officers leaves or is dismissed by Party A, he or she will lose
the qualification to take any position in Party B and Party B shall appoint such
other senior officers of Party A recommended by Party A to take such position.
The person recommended by Party A in accordance with this Article herein should
comply with the stipulation on the qualifications of directors, General Manager,
Chief Financial Officer, and other senior officers pursuant to applicable law.

 

Page 3 of 7

 

 

OPERATING AGREEMENT

 

6.Party B together with its shareholders Party C, Party D, Party E, Party F,
Party G, Party H, Party I, Party J and Party K hereby jointly agree and confirm
that Party B shall seek the guarantee from Party A first if it needs any
guarantee for its performance of any contract or loan of flow capital in the
course of operation. In such case, Party A shall have the right but not the
obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such a guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from another third party.

 

7.In the event that any of the agreements between Party A and Party B terminates
or expires, Party A shall have the right but not the obligation to terminate all
agreements between Party A and Party B including but not limited to the Services
Agreement.

 

8.Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 

9.If any clause hereof is judged as invalid or unenforceable according to
relevant laws, such clause shall be deemed invalid only within the applicable
area of the Law and shall not affect the validity or enforceability of any other
clause in this Agreement in any way.

 

10.Party B shall not assign its rights and obligations under this Agreement to
any third party without the prior written consent of Party A. Party B hereby
agrees that Party A may assign its rights and obligations under this Agreement
as it needs and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

 

11.All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent from other parties except under
the following conditions: (a) such documents are known or shall be known by the
public (other than when the receiving party discloses such documents to the
public without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of a stock exchange with jurisdiction;
(c) any documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement,
provided such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive the termination of, amendment of,
cancellation of or the inability to perform any other clause in this Agreement.

 

12.This Agreement shall be governed by and construed in accordance with PRC law.

 

13.The parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In the event that no settlement can be reached through consultation, each party
may submit such dispute to China International Economic and Trade Arbitration
Commission (“CIETAC”) for arbitration in accordance with its rules of CIETAC.
The arbitration proceedings shall take place in Beijing and shall be conducted
in Chinese. The arbitration award shall be final and conclusive and binding upon
all the parties.

 

Page 4 of 7

 

 

OPERATING AGREEMENT

 

14.This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and shall become effective
concurrently.

 

15.The parties confirm that this Agreement shall constitute the entire agreement
of the Parties with respect to the subject matters therein.

 

16.The term of this agreement is ten (10) years unless early termination occurs
in accordance with relevant provisions herein or in any other relevant
agreements reached by all parties. This Agreement may be extended at Party A’s
written request prior to the expiration of this Agreement for an additional term
of ten (10) years each. During the aforesaid term, if Party A or Party B
terminates at expiration of the operation term (including any extension of such
term) or by any other reason, this Agreement shall be terminated upon
termination of such party, unless such party has already assigned its rights and
obligations in accordance with Article 9 hereof.

 

17.This Agreement shall be terminated on the expiring date unless it is renewed
in accordance with the relevant provision herein. During the term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B.

 

18.This Agreement may be signed in one or more original or facsimile copies.

 

IN WITNESS THEREOF each party hereto has caused this Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.

 

[Reminder of this page intentionally left blank.]

 

Page 5 of 7

 

 

OPERATING AGREEMENT

 

[Signature Page]

 

Party A: Science&Technology World Website Trade (Dalian) Co., Limited

Authorized Representative: Jiang Wei

Seal: Science&Technology World Website Trade (Dalian) Co., Limited

 

Party B: Science&Technology World Network (Dalian) Co., Limited

Authorized Representative: Jiang Wei

Seal: Science&Technology World Network (Dalian) Co., Limited

 

Party C: Jiang Wei

Signature: Jiang Wei

 

Party D: Peng Huian

Signature: Peng Huian

 

Party E: He Zhongmin

Signature: He Zhongmin

 

Party F: Wang Lijuan

Signature: Wang Lijuan

 

Page 6 of 7

 

 

OPERATING AGREEMENT

 

Party G: Gao Guifen

Signature: Gao Guifen

 

Party H: He Dan

Signature: He Dan

 

Party I: He Yang

Signature: He Yang

 

Party J: An Huilian

Signature: An Huilian

 

Party K: Wang Ying

Signature: Wang Ying

 



Page 7 of 7

 